DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compliance with 37 C.F.R. § 1.121
The amendments to the abstract and the paragraph in pages 19-20, filed on 10/8/2020, are considered non-compliant with 37 C.F.R. § 1.121. In details, 37 C.F.R.  § 1.121 (b) requires that amendments to the specification must be made by adding, deleting or replacing a paragraph; and 37 C.F.R. § 1.121 (b) (1) (i) and (ii) further require that an instruction, which unambiguously identifies the location, to replace a paragraph with one replacement paragraph should be given; and that the full text of any replacement paragraph is marked up to show all the changes relative to the previous version of the paragraph. The instant submission of the amendments only shows the marking-up of the amendments to the abstract and the paragraph in pages 19-20, but do not provide any instruction for replacing the previous version of abstract or the paragraph with the amendments, as required by 37 C.F.R.  § 1.121., thus being non-compliant. In the interest of compact prosecution, the amendments have been entered.  Applicant is encouraged to comply with 37 C.F.R.  § 1.121 for future amendments.  
 
Remarks
The amendments and remarks filed on 10/8/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action Claims 47-53, 58-60,  62-63, and 66-69 are pending; Claims 1-46, 54-57, 61, and 64-65 are cancelled; Claims 47-48, 53, 62-63, and 66-67 are amended; Claims 68 and 69 are new; the claims 49-51 are withdrawn; and Claims 47-48, 52-53, 58-60, 62-63, and 66-69 are under examination.  

Withdrawal of Objections 
The objection to Claim 67 is withdrawn due to the amendment to the claim filed on 10/8/2020.
The objection to the specification for containing an embedded hyperlink is withdrawn due to the amendment to the specification filed on 10/8/2020.
The objection to the abstract of the specification as it contains legal phraseology is withdrawn due to the amendment filed on 10/8/2020.

Withdrawal of Rejections
The rejection of claim 67 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the amendment to the claim filed on 10/8/2020.
The rejection of Claims 47-48, 52-54, 56-60, and 67 under 35 U.S.C. 102/103 over Watts et al. is withdrawn due to the amendment to the claims filed on 10/8/2020.
The rejection of Claims 47-48, 52-54, 56-61, 65, and 67 under 35 U.S.C. 103 over Watts et al. in view of Pignataro et al. is withdrawn due to the amendment to the claims.
The rejection of Claims 47-48, 52-61, 65, and 67 under 35 U.S.C. 103 over Watts et al. in view of Ny et al. is withdrawn due to the amendment to the claims.
The provisional rejections of Claims 47-48, 52-54, and/or 56-67 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 48-66 of copending Application No. 15/774155 in view of Ny-2 et al., Ny et al., and/or Pignataro et al. is withdrawn due to the abandonment of the copending Application No. 15/774155.
The provisional rejections of Claims 47-48 and/or 52-67 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 18-21 of copending Application No. 16/554011 in view of Ny et al. and/or Pignataro et al. is withdrawn due to the amendments of the instant claims and the conflicting claims.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-48, 52-53, 58-60, 62-63, and 66-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The claim 47 and its dependent claims 48, 52-53, 58-60, 62-63, and 66-69 are directed to a method for increasing plasminogen activity level by at least 10% and to no more than 300% of the normal plasminogen activity and for maintaining said increased plasminogen activity level over a supplementation period in a plasminogen-deficient human subject. Support for the recited limitation “increasing plasminogen activity level by at least 10% and to no more than 300% of the normal plasminogen activity” is not found in the original disclosure of the application. Applicant points to pages 10-11 and 24 of the instant specification, Figures 9-10, as well as the originally filed claims for a written description of the recited range from 10% to 300%, but such support is not found. Examiner notes that the disclosure pointed by Applicant only supports increasing the plasminogen activity level by no more than about 200% of the normal plasminogen activity, or reaching a desirable peak level of plasminogen activity about 3 times the normal plasminogen activity (about 300%). Therefore, claims 47-48, 52-53, 58-60, 62-63, and 66-69 are directed to new matter.

Claim Rejections - 35 USC § 103
Claims 47-48, 52-53, 58-60, 62-63, and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. (American Journal of Ophthalmology, 2002, 133(4):451-455, cited in IDS) in view of Ny et al. (WO 2008/027000, 2008, cited in IDS), Pignataro et al. (Pharmacological Research, 2013, 74:45-48, of record) and Schott et al. (New Eng. J. Med, 1998, 339(23):1679 –1686, cited in IDS), as evidenced by McDonagh et al. (US Patent No. US 5637299, 1997, of record).
Watts et al. teach a method for increasing plasminogen activity level and maintaining the increased level by supplementing plasminogen to a plasminogen-deficient human subject and for treating ligneous conjunctivitis in the human subject, comprising a step of topically administering a repeated effective dose of plasminogen eye drops to the human subject on a daily basis, wherein the subject has responded well to the plasminogen eye drops and the impaired quality of life is improved, and there has been no recurrence of membranes with >12 months’ follow up (abstract, pages 452-453/Cases 1-3), thus the administered plasminogen being efficient to treat ligneous conjunctivitis; wherein ligneous conjunctivitis is a Type I plasminogen deficiency (abstract/lines 1-2, page 451/right column/last paragraph/lines 1-3). Watts et al. also teach that the subjects of Cases 1 and 2 have reduced plasmatic plasminogen activities of 0.25 U/ml and 0.3 U/ml, respectively, well below the normal plasmatic plasminogen activity 0.7 -1.0 U/ml; and that the subject of Case 3 has no detectable plasminogen activity (abstract/results). It is noted that the subjects of Cases 1 and 2 had about 70% of the normal activity (when the normal amount 1.0 U/ml is used for calculation) and the subject of Case 3 had 0% of the normal activity, thus meeting the requirement of Claim Watts et al. further teach that systemic treatment with plasminogen may be necessary for children with severe nonocular involvement (page 454, right column, paragraph 3, last 3 lines).  Regarding the limitation “Glu-plasminogen” recited in Claim 47, Watts et al. teach that the plasminogen eye drops is prepared from plasma by collecting peak fractions of plasminogen eluted from an affinity column (page 453, right column, paragraph 3). The plasminogen prepared from plasma in the method of Watts et al. is Glu-plasminogen, because among two types of plasminogen (the intact form Glu-plasminogen and the cleaved form Lys-plasminogen) Lys-plasminogen is not readily available from plasma, as evidenced by McDonagh et al., who teach that Lys-plasminogen is 8 kDa-cleaved form of the native form Glu-plasminogen and the Lys-plasminogen does not normally occur in plasma (column 2/lines 63-65). Thus, the plasminogen taught by Watts et al. appears to be the Glu-plasminogen. Alternatively, in the unusual event that the plasma comprises a small amount of Lys-plasminogen in the presence of Glu-plasminogen, the plasminogen prepared from plasma in the method of Watts et al. still dominantly comprises the intact form Glu-plasminogen, thus being an obvious variant of the Glu-plasminogen in the claimed method.  
Watts et al. do not teach that Glu-plasminogen is administered intravenously in the plasminogen-deficient subjects of Cases 1-3.  However, Watts et al. further teach that the systemic treatment with plasminogen may be necessary for children with severe nonocular involvement. 
Ny et al. teach a method for supplementing plasminogen for preventing or treating tissue necrosis and periodontal disease, and promoting wounds-healing in a human or non-human subject, comprising a step of administering an effective dose of Ny et al. further demonstrates that daily intravenous injection or local injection of plasminogen to the plasminogen-deficient subject restores the host defense against pathogenic infection, promotes healing of necrotic wounds and improves the clinical conditions of the subject (page 22/paragraphs 1-3, page 23/paragraphs 1-4, page 27/last paragraph, page 24/paragraphs 1 and 3, page 14/paragraphs 4-7, page 15/2-4). Examiner notes that the teachings of Ny et al. about administering Glu-plasminogen to a subject further renders the limitation “Glu-plasminogen” in Claim 47 to be obvious.
The teachings of Schott et al. are described below.

Regarding the repeated effective dose recited in Claims 47 and 62-63, and 66, Watt et al. teach administering a repeated effective dose having approximately 1mg/ml.  Watt et al. do not teach a dose of plasminogen from 1.5 mg/kg to 12 mg/kg of body weight at a frequency of every two, three, four days, or twice per week. However, Watt et al. teach adjusting the dose and the frequency of administrating plasminogen for obtaining desirable treatment effects (page 452: col 1/para 2 and col 2/para 3; page 453 col 2/para 2; and page 454/col 1/lines 5-7). Ny et al. further teach a daily dose of 100 ul of human plasminogen (10 mg/ml), i.e. 1 mg per day, for intravenous injection over a supplementation period (page 23/paragraph 2), and a daily dose of 0.1 mg per day for Schott et al. teach administering an activity dose of 350 CU/kg of body weight at a frequency of every-two-days (note: this reads on the frequency in claims 47, 62 and 66). Although Schott et al. do not teach a weight dose for Glu-plasminogen, the activity dose taught by Schott et al. is convertible to the weight dose for the reasons indicated below (see pages ). Furthermore, it is considered that the dose and the frequency taught/suggested by the prior art can be readily modified by routine optimization for obtaining a repeated effective dosage of Glu-plasminogen suitable for a specific human subject, because Schott et al. and Watt et al. teach adjusting dosages based on patients’ response to the treatment and that the administered dosages affect plasminogen levels in patients; and Ny et al. teach the dosage ranges may be adjusted for providing optimum therapeutic response based on factors, such as diseases state, age, sex, and weight of individuals (page 12, last 7 lines). Further, Modification of the dose and the frequency taught/suggested by the prior art based on routine optimization would have been prima facie obvious, because it had been known in the art that the dose of plasminogen is a result effective variable for maximizing the therapeutic effectiveness of the treatment, as supported by Pignataro et al., who studied the dose-range of plasminogen in relation to the therapeutic effectiveness on promoting the healing of conjunctive lesion (abstract, page 46/left column/paragraph 5), and demonstrated that completely healing is achieved when 3 mg/kg, but not 1mg/kg or 2 mg/kg, was used in 4 weeks-long daily treatment (Figs. 1-3, page 46/last paragraph – page 47/paragraph 3).  Moreover, no criticality has been demonstrated in the 
Regarding the limitations “for increasing … plasminogen activity level by at least 10% and to no more than 300% of the normal plasminogen activity … maintaining … activity level over a supplementation period” in the preamble of Claim 47 as well as the further limitations recited in Claims 68 and 69, these limitations are directed to a desired outcome, which the administering step of the claimed method intends to reach. However, the claim does not recite any limitation to require the claimed method to achieve such a desired outcome. The administering a repeated effective dose of plasminogen in method suggested by Watts et al. and other cited prior art leads to increasing the plasminogen activity level in the plasminogen-deficient subject and maintaining the activity level over a supplementation period. Thus, the combined teachings of the prior art meet the requirement of the claims.  
Regarding Claims 58-60, the further limitations over the increased plasminogen activities in the subject are directed to functions, rather than steps of the method of Claim 47, i.e. the limitations are directed to what the method does, not to what the method is. Although Watt et al. do not specifically teach a specific increased level of plasminogen activity, the combined teachings of the cited prior art suggest a method comprising all step limitations recited in Claim 47.  In the absence of evidence to the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 47-48, 52-53, 58-60, 62-63, and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Schott et al. (New Eng. J. Med, 1998, 339(23): 1679 – 1686, cited in IDS) in view of Watts et al. (American Journal of Ophthalmology, 2002, 133(4): 451-455, cited in IDS) and Ny et al. (WO 2008/027000, 2008, cited in IDS).
Schott et al. teach a method for increasing plasminogen activity level and maintaining the increased level by supplementing plasminogen to a plasminogen-deficient human subject as well as for treating ligneous conjunctivitis in the subject, comprising a step of intravenously administering a repeated effective dose of Lys-plasminogen to the human subject, wherein a dose of 180 activity units (CU) per kilogram of body weight is given every 24 hours for two weeks, and then a dose of 350 CU per kilogram is given every 48 hours (i.e. every two days) for another two weeks, wherein the subject has responded well to the plasminogen supplementation, which led to rapid regression of pseudomembranes and normalization of respiratory tract secretions and wound healing, thus improving the impaired quality of life; wherein the human subject has homozygous plasminogen deficiency, and has undetectable plasminogen activity (i.e. <1% of the normal plasminogen activity); and wherein the supplementing plasminogen increases the plasminogen activity level of the human 
The teachings of Watts et al. and Ny et al. are described above. 
Schott et al. do not teach administering Glu-plasminogen to the human subject. However, it would have been obvious to modify the method of Schott et al. by replacing Lys-plasminogen with Glu-plasminogen for treating ligneous conjunctivitis and other symptoms in the plasminogen-deficient human subject, as taught by Watts et al. and Ny et al. One of ordinary skill in the art would have been motivated to do so, because it had been well known in the art that Lys-plasminogen is an 8 kDa-cleaved form of native Glu-plasminogen, and Glu-plasminogen is an art-recognized equivalent of Lys-plasminogen for the same purpose, as supported by Ny et al., who teach that either Lys-plasminogen or Glu-plasminogen may be used as a plasminogen therapeutic agent (page 10: paragraph 2/lines 4-5 and paragraph 3/lines 5-7; page 9/lines 5-7 from bottom). Furthermore, it had been known in the art to intravenously administer Glu-plasminogen for treating plasminogen-deficiency diseases including ligneous conjunctivitis and impaired wound healing, as supported by Watts et al. and Ny et al.  One of ordinary skill in the art has a reasonable expectation of success at modifying the method of Schott et al. by replacing Lys-plasminogen with Glu-plasminogen, because Watts et al. and Ny et al. have demonstrate that Glu-plasminogen is effective at treating ligneous conjunctivitis and impaired wound healing. Furthermore, the technique for preparing purified Glu-
Regarding the dose and administration frequency recited in Claims 47, 62 and 66, Schott et al. that teach the administering is conducted at a frequency of every two days, as required by the claims. Schott et al. teach a specific activity dose (350 CU/kg of weight), not a weight dose (1.5-12 mg/kg, 1.5 mg/kg, or about 6 mg/kg) required by the claims, for the administration at the frequency of every two days. However, as known to one of ordinary skill in the art, a dose measured in activity is convertible to a dose measured in weight, according to a specific activity ratio (i.e. a ratio of activity units vs. weight of an enzyme), whose value is varied among different enzymatic preparations. For example, the activity dose of 350 CU/kg taught by Schott et al. is equivalent to a weight dose of 6 mg/kg, if an activity ratio of Lys-plasminogen preparation is 350 CU per 6 mg of Lys-plasminogen. On the other hand, the 350 CU/kg taught by Schott et al. is equivalent to a weight dose of 1.5 mg/kg, if an activity ratio of Lys-plasminogen preparation is 350 CU per 1.5 mg of Lys-plasminogen.  Furthermore, it had been well known in the art that Lys-plasminogen is 8 kDa-cleaved form of the native form Glu-plasminogen. Thus, a weight dose of Lys-plasminogen is readily transformable to a weight dose of Glu-plasminogen for being used for treating plasminogen-deficient patients. Moreover, it is considered that the dose and the frequency of Schott et al. can be readily modified by routine optimization for obtaining a repeated effective dose of Glu-plasminogen suitable for a specific human subject, because Schott et al. teach adjusting dosages based on patients’ response to the treatment and that the administered dosages affect plasminogen levels in patients (see page 1680/paragraph 
	Regarding the dosage recited in Claim 63, Schott et al. do not teach an administration frequency of twice-a-week. However, modification of the administration frequency of every-two-days to twice-a-week would have been prima facie obvious because Schott et al., Ny et al., and Watts et al. teach adjusting dosages based on factors, such as patients’ response to the treatment, diseases state, age, sex, and weight of individuals. Further, the frequency of twice-a-week results in a longer interval compared to the frequency of ever-two days, such that less intravenous administrations are needed every week, which has obvious advantages of simplifying administration process and increasing comfort level of patients. 
Finally, it is noted that the instant specification discloses various dosages for administering plasminogen, but no criticality has been demonstrated in the specification for the specific doses and administration frequency recited in Claims 47, 62-63, and 66.  It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments about the 103 rejections of Claims 47-48 and/or 52-67 in the response filed on 10/8/2020 (pages 9-15) have been fully considered but they are

First of all, Applicant’s arguments related to that the claimed invention comprises performing clinical study, determining PK profile of Glu-plasminogen, and establishing a particular dosing schedule based on the PK profile in the 10/8/2020 response (pages 10 and 13) are not persuasive, because these arguments are based on the features not recited in the claims. Examiner reminds Applicant that the instant claims do not recite any steps or limitations related to determining PK profile and establishing a dosing-schedule, and that the disclosure of the specification cannot read on the claims.
Regarding the limitation “for increasing plasminogen activity level by at least 10% and to no more than 300% of the normal plasminogen activity …” recited in the preamble of claim 47, Examiner notes that this limitation is directed to new matter for the reasons indicated above in the 112(a) rejection. Applicant is required to amend the claims to overcome the rejection.  Examiner also notes that Applicant’s arguments based on this limitation throughout the 10/8/2020 response are not persuasive. As indicated above, this limitation recited in the preamble is directed to a desired outcome, which the administering step of the claimed method intends to reach. However, the claim does not require that the claimed method achieves such a desired outcome. The methods suggested by Watts et al. and other cited art are directed to increasing plasminogen activity levels in plasminogen-deficient subjects by repeatedly administering effective doses of plasminogen over a period time, consequently restoring the plasminogen activity levels and treating the plasminogen-deficient subject, thus meeting the requirement of the claim. Furthermore, a specific increased level of plasminogen in the subject is directed to functions, rather than steps of the method of 
In response to Applicant’s arguments about Watts et al. in the 10/8/2020 response (page 9/last paragraph – page 10/paragraph 5), Examiner notes that Watts et al. specifically teach applying systematic treatment for treating patients having severe diseases. It is noted that term systematic treatment/systemic therapy has the meaning of “treatment that reaches cells throughout the body by traveling through the bloodstream” (see https://www.medicinenet.com/systemic_therapy/definition.htm). Thus, Watts et al. teach intravenous administration of Glu-plasminogen for treating plasminogen-deficient subjects when it is necessary, although the topical administration is used for the 3 cases. Examiner also indicates that no teaching in Watts et al. supports Applicant’s argument “Watts et al. teaches that the treated human subjects still have plasminogen levels well below the normal levels”. Rather, Watts et al. teach that the treatment is successful and the patients are free of membranes and free of recurrences at the visits of 6 and 12 months (see pages 452-453). Given Watts et al. teach that the severity of the disease is inversely related to the level of plasminogen activity (page 454/lines 5-7), being free of the disease after the supplementary therapy and being free of recurrences at 12 months are clear indications that the plasminogen activity levels in the treated human subjects have been significantly increased and restored to a level that performs normal functions of plasminogen. Furthermore, Examiner notes that the 
In response to Applicant’s arguments based on doses and frequency of administration in the 10/8/2020 response (pages 11 and 13/last paragraph), Examiner notes that it has been well known in the art that administration of repeated doses of Glu-plasminogen effectively reduces various symptoms of plasminogen-deficiency, and that dosages and frequency of administration can be readily adjusted for maximizing or improving treatment effects, as evidenced by Watts et al., Ny et al. and Pignataro et al.  In view of the teachings of the prior art, it would have been obvious to optimize the dosages and frequency, thus arriving at the claimed method for all the reasons indicated above. One of ordinary skill in the art would have been motivated to do so because a proper dosage of administration is required for restoring plasminogen activity level and reaching maximum or improved treatment effects. In response to Applicant’s arguments in last paragraph of page 13, Fig. 10 C shows that the dose of 12 mg/kg 
In response to Applicant’s arguments about Watts et al. and Ny et al. in the 10/8/2020 response (pages 11 and 12), Examiner notes that Watts et al. not only teach preventing recurrence of ligneous conjunctivitis by topical application of plasminogen, but also teach treatment of ligneous conjunctivitis by topical administration and intravenous administration of Glu-plasminogen. Although Ny et al. is silent about the specific form of human plasminogen intravenously administered in the mouse model,  it is highly likely that the human plasminogen administered is Glu-plasminogen because Ny et al. teach that Glu-plasminogen is the most preferred plasminogen. Alternatively, it would have been obvious to administer the native form Glu-plasminogen since it is the most preferred plasminogen in the method of Ny et al.. It is a routine practice in the prior art to perform intravenous administration for delivering drugs to patients. One of ordinary skill in the art would not need any guidance for performing intravenous administration. In addition, Watts et al. and Ny et al. teach that the purpose of the treatment is to restore plasminogen levels in plasminogen-deficient patients to the normal levels, and Watts et al. teach the normal plasminogen levels in human. One of 
Further in response to Applicant’s arguments about Ny et al. in last 3 paragraphs of page 12 of the 10/8/2020 response, Examiner notes that the intravenous administration has the advantages, such as treating severe symptoms, as taught by Watts et al., and treating systemic symptoms including pseudomembranes in eyes, respiratory tract secretions, and impaired wound healing, as taught by Ny et al. and Schott et al., while the topical administration can be used only for treating local symptoms, such as those in eyes. As such, one of ordinary skill in the art would not consider the local injection of a low dose of plasminogen is better than intravenous injection of a high dose of plasminogen. Rather, one of ordinary skill in the art would have recognized that intravenous injection of a high dose of plasminogen is necessary for maximizing treatment effects, thus would have been motivated to intravenously administer a proper high dose of plasminogen to patients for treating severe or systemic symptoms of plasminogen deficiency.
do not teach away from intravenous administration of plasminogen. Pignataro et al. (at page 46, left column, 4th paragraph) only teach that local administration has the advantage not being effected by plasmin inhibitor, 2-antiplasmin. However, this teaching does not mean that intravenous injection cannot be used for administration of plasminogen. In fact, the intravenous administration of plasminogen is effective for treating plasminogen-deficient patients, as supported by Ny et al. and Schott et al. As indicated above, the intravenous administration of plasminogen has various advantages. One of ordinary skill in the art would not be led away from administering plasminogen by the intravenous route. In response to Applicant’s arguments about the frequency of locally administering plasminogen taught by Pignataro et al., one of ordinary skill in the art would have recognized that the frequency (6 times-a day) and dose (2.5 ul of 3 mg/ml) of locally administering plasminogen are not applicable to the method suggested by Matts et al. and other cited prior art, which comprises a step of intravenously administering plasminogen, because the dose and frequency of intravenously administration are different from those of topical administration, as supported by Ny et al. 
Finally, in the response to Applicant’s argument that Ny et al. does not provide guidance for determining a proper administration regimen for increasing the plasminogen level by 10% - 300% of the normal level in the10/8/2020 response (pages 15 and 12/paragraph 2), this argument is based on the features not recited in the claims.  It is noted that the instant claims do not recite a step of determining a proper administration regimen. Ny et al. along with Watt et al. and Schott et al. provide detailed 
In view of the forgoing, the claim 47 and its dependent claims would have been obvious over the combined teachings of Watts et al., Ny et al., Schott et al. and Pignataro et al.       

Applicant’s comments about the double patenting rejections in the 10/8/2020 response (pages 15-16) have been fully considered but they are moot because the rejections have been withdrawn due to the amendments to the claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/ALLISON M FOX/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/Qing Xu/

Patent Examiner
Art Unit 1653